UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commissions file number 0-32051 E-DEBIT GLOBAL CORPORATION (Exact name of Registrant as specified in its charter) COLORADO 98-0233968 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) #12, 3620 – 29th Avenue NE Calgary, Alberta Canada T1Y 5Z8 Telephone (403) 290-0264 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of October 15, 2013, there were 320,046,834 outstanding shares of the Registrant's Common Stock, no par value and 81,518,410 shares of Preferred Stock, no par value. E-DEBIT GLOBAL CORPORATION INDEX TO THE FORM 10-Q For the quarterly period ended September 30, 2013 PAGE PART I FINANCIAL INFORMATION ITEM 1. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Comprehensive Income 7 Condensed Consolidated Statements of Changes in Stockholders’ Deficit 8 Condensed Consolidated Statements of Cash Flows 9 Notes to Condensed Financial Statements 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 29 ITEM 4. CONTROLS AND PROCEDURES 29 Part II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 30 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 30 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 30 ITEM 4. MINE SAFETY DISCLOSURES 30 ITEM 5. OTHER INFORMATION 30 ITEM 6. EXHIBITS 30 3 PART I - FINANCIAL INFORMATION ITEM 1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS E-DEBIT GLOBAL CORPORATION Condensed Consolidated Balance Sheet ASSETS September 30, (Unaudited) December 31, 2012 (Derived from audited financial statements) CURRENT ASSETS Cash $ $ Restricted cash Accounts receivable net of allowance for doubtful accounts of $22,468 and $23,413 Other receivable – related parties Inventory Prepaid expense and deposit Total current assets Property and equipment, net of depreciation Investment, at cost 40 20 Intangible Assets, net of amortization Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable Accrued liabilities Loans payable Indebtedness to related parties Shareholder loans Total current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Notes 1,4,9,10,11,12,15) STOCKHOLDERS’ DEFICIT Preferred stock – authorized 200,000,000 shares, no par value, 81,518,410 shares issued and outstanding at September 30, 2013 and 81,518,410 at December 31, 2012 Common stock - authorized 10,000,000,000 shares, no par value; 320,046,834 shares issued and outstanding at September 30, 2013 and 320,046,834 at December 31, 2012 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ Deficit $ $ See accompanying notes to consolidated financial statements 4 E-DEBIT GLOBAL CORPORATION Condensed Consolidated Statements of Operations For the nine Months Ended September 30, (Unaudited) Revenue - Equipment and supplies $ $ Residual and interchange income Other Total revenue Cost of sales - Equipment and supplies Residual and interchange costs Other Total cost of sales Gross profit Operating expenses - Depreciation and amortization Consulting fees Legal and accounting fees Salaries and benefits Travel, delivery and vehicle expenses Other Total operating expenses (-Loss-) from operations ) ) Other income (expense) - Interest expense ) ) Gain on sale Other income Net (-loss-) before income taxes ) ) Provision for income taxes — — Net (-loss-) $ ) $ ) Basic net (-loss-) per common share $ $ ) Weighted number of shares outstanding See accompanying notes to consolidated financial statements 5 E-DEBIT GLOBAL CORPORATION Condensed Consolidated Statements of Operations For the three Months Ended September 30, (Unaudited) Revenue - Equipment and supplies $ $ Residual and interchange income Other Total revenue Cost of sales - Equipment and supplies Residual and interchange costs Other Total cost of sales Gross profit Operating expenses - Depreciation and amortization Consulting fees Legal and accounting fees Salaries and benefits Travel, delivery and vehicle expenses Other Total operating expenses (-Loss-) from operations ) ) Other income (expense) - Interest expense ) ) Other income Net (-loss-) before income taxes ) ) Provision for income taxes — — Net (-loss-) $ ) $ ) Basic net income (-loss-) per common share $ $ ) Weighted number of shares outstanding See accompanying notes to consolidated financial statements 6 E-DEBIT GLOBAL CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net (-loss-) $ ) $ ) $ ) $ ) Other comprehensive income (-loss-),net of tax Foreign currency translation adjustment ) ) ) Other comprehensive income (-loss-), net of tax ) ) ) Comprehensive (-loss-) $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements 7 E-DEBIT GLOBAL CORPORATION Condensed Consolidated Statements of Changes in Stockholders’ Deficit (Unaudited) Accumulated Additional Other Total Preferred Stock Common Stock Paid-in comprehensive Accumulated Stockholders’ Shares Amount Shares Amount Capital Income (Deficit) (Deficit) Balance, December 31, 2012 $ ) $ ) Forgiveness of debt related parties — Other comprehensive income, net of tax — Net income for the nine months ended September 30, 2013 — ) ) Balance, September 30, 2013 $ ) $ ) See accompanying notes to consolidated financial statements 8 E-DEBIT GLOBAL CORPORATION Condensed Consolidated Statement of Cash Flows For the nine Months Ended September 30, (Unaudited) Cash flows from operating activities: Net (loss) income from operations $ ) $ ) Reconciling adjustments - Depreciation and amortization Bad debt - Changes in operating assets and liabilities Restricted cash ) Accounts receivable ) Inventory Prepaid expenses and other Accounts payable and accrued liabilities Net cash (used for) provided by operations ) ) Cash flows from investing activities: Purchase of equipment ) — Disposal of equipment — — Net cash (used for) provided by investing activities ) — Cash flows from financing activities: Indebtedness to related parties Repayment to related parties ) ) Proceeds from related parties Proceeds from loans — Repayments ofloans ) — Net cash (used for) provided by financing activities Foreign currency translation adjustment ) Net change in cash and cash equivalents ) ) Cash at beginning of year Cash at end of year $ $ Supplemental schedules: Cash paid for interest $ $ Cash paid for income taxes $
